Opinion filed August 31, 2022




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-21-00203-CR
                                    ___________

                       DONALD PORTER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                              Ector County, Texas
                      Trial Court Cause No. D-20-1296-CR


                      MEMORANDUM OPINION
      Donald Porter, Appellant, waived a jury and entered an open plea of guilty to
the state jail felony offense of invasive visual recording. See TEX. PENAL CODE ANN.
§ 21.15 (West 2019). After accepting Appellant’s plea of guilty and receiving
evidence pertaining to punishment, the trial court assessed Appellant’s punishment
at confinement for a term of twenty-four months in the State Jail Division of the
Texas Department of Criminal Justice and a fine of $10,000. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, a copy of the
clerk’s record and the reporter’s record, and a pro se motion for access to the
appellate record. Counsel advised Appellant of his right to review the record and
file a response to counsel’s brief. Counsel also advised Appellant of his right to file
a pro se petition for discretionary review in order to seek review by the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant filed a response to counsel’s Anders brief. We have reviewed
Appellant’s Anders response. In addressing an Anders brief and pro se response, a
court of appeals may only determine (1) that the appeal is wholly frivolous and issue
an opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at
409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree with counsel that no arguable grounds for appeal exist. 1




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.



                                                    2
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                   PER CURIAM


August 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Williams, J. and Wright, S.C.J.2

Trotter, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.



                                                      3